Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
4.	Fig. 1 should be designated by a legend such as --Prior Art-- according to [0003] and [0032] of the specification. See MPEP § 608.02(g). 
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Specifically, the drawing should show how “the fingerprint optical film is used …… to reflect the infrared light reflected back from the fingerprint identification region toward the infrared receiver” or the feature(s) canceled from the claims 1, 10, and 16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112 
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites a limitation “the fingerprint optical film is used to reflect an infrared light emitted by the infrared emitter toward a fingerprint identification region on a surface of the fingerprint identification module and to reflect the infrared light reflected back from the fingerprint identification region toward the infrared receiver”. However, the specification fails to disclose the corresponding structure of the “fingerprint optical film” for performing the claimed function “to reflect the infrared light reflected back from the fingerprint identification region toward the infrared receiver”. According to the original disclosure including the Figures 2-4, the fingerprint optical film is used to transmit or refract rather than reflect the infrared light reflected back from the fingerprint identification region toward the infrared receiver. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention.  Claims 2-9 are rejected as being dependent upon the rejected base claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

8.	Claims 1-6, 10-12, and 16-17 are rejected under 35 U.S.C. 103 as unpatentable over Lin (US 20210088823 A1) in view of Riehl (US 20210271845 A1) and further in view of Kanbayashi (20120313912).
Regarding claim 1, Lin (Figs. 1-5) discloses a liquid crystal display device, comprising: 
a fingerprint identification module (e.g., Fig. 1; fingerprint identification module comprises an infrared emitter 103b, an infrared sensor, and an optical film 102); 
a backlight module (e.g., Fig. 1; backlight module 101); 
a liquid crystal display panel (e.g., Fig. 1; liquid crystal display panel) disposed above the backlight module (e.g., Fig. 1; backlight module 101); and 
wherein the fingerprint identification module comprises an infrared emitter, an infrared receiver, and a fingerprint optical film (e.g., Fig. 1; fingerprint identification module comprises an infrared emitter 103b, an infrared sensor, and an optical film 102), the fingerprint optical film (optical film 102) is attached to a lower surface of the backlight module (backlight module 101), the infrared emitter (infrared emitter 103b) is positioned at a side of the fingerprint optical film (optical film 102), and the infrared receiver (infrared sensor) is attached to a lower surface of the fingerprint optical film (optical film 102); and 
(optical film 102) is used to reflect an infrared light emitted by the infrared emitter (infrared emitter 103b) toward a fingerprint identification region on a surface of the fingerprint identification module (e.g., Figs. 1-5; fingerprint detection) and to reflect the infrared light reflected back from the fingerprint identification region toward the infrared receiver (e.g., Figs. 1-5; fingerprint detection), and the fingerprint optical film (optical film 102) is further used to transmit visible light emitted by the liquid crystal display panel (liquid crystal display panel) and the backlight module (backlight module 101) toward the fingerprint optical film (optical film 102). 

Lin discloses an infrared receiver, but does not disclose the infrared receiver completely covering the fingerprint optical film and the infrared receiver is a glass substrate optical readout infrared sensor. However, Reihl (e.g., Figs. 1-5) discloses a liquid crystal display device including a display module and a fingerprint identification module similar to that disclosed by Lin, wherein the infrared receiver (sensor 13) completely covering the fingerprint optical film (optical film 141) and the infrared receiver is a glass substrate optical readout infrared sensor (sensor 13 is disposed on a glass plate 141 and detects infrared light; [0060], [0012], [0103]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reihl to the liquid crystal display device of Lin. The combination/motivation would be to provide a display device with a large detection area for fingerprint sensing.

(e.g., Figs. 2 and 9) discloses a liquid crystal display devices similar to that disclosed by Lin and Reihl, wherein a cover plate (protection cover plate 213) covering the liquid crystal display panel (LCD panel 20). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kanbayashi to the liquid crystal display device of Lin in view of Reihl. The combination/motivation would be to provide a protection cover plate for a display device.

Regarding claim 2, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 1, Lin (e.g., Fig. 1) discloses wherein the infrared emitter (infrared emitter 103b) and a visible backlight (visible backlight 103a) of the backlight module are respectively disposed on same side of the liquid crystal display device (e.g., Fig. 1), which is different from the claimed invention. Lin (e.g., Fig. 5) also discloses wherein the infrared emitter (infrared emitter 103b) and a visible backlight (visible backlight 103a) of the backlight module are respectively disposed on opposite sides of the liquid crystal display device (e.g., Fig. 5). In addition, Kanbayashi (e.g., Fig. 9) discloses different arrangements of the infrared emitter and a visible backlight of the backlight module. As one example, Kanbayashi (e.g., Fig. 9B) discloses wherein the infrared emitter (infrared emitter 302) and a visible backlight (visible backlight 301) of the backlight module are respectively disposed on same side of the liquid crystal display device (e.g., Fig. 1A), which is same as that disclosed by Lin. As (e.g., Fig. 9F) discloses wherein the infrared emitter (infrared emitter 302) and a visible backlight (visible backlight 301) of the backlight module are respectively disposed on opposite sides of the liquid crystal display device (e.g., Fig. 9F). Therefore, the combination of Lin and Kanbayashi provides alternative arrangements and design choices of infrared emitters and visible backlights for a liquid crystal display device integrated with an optical fingerprint sensor.

Regarding claim 3, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 2, Lin (e.g., Fig. 1) discloses wherein the backlight module comprises a first reflection sheet (first reflector layer), a first light guide plate (first light guide plate layer), a diffusion sheet (first diffuser layer), laminated along a direction toward the liquid crystal display panel (liquid crystal display panel), and the visible backlight (visible backlight 103a) is disposed close to a side of the first reflection sheet (first reflector layer) and a side of the first light guide plate (first light guide plate layer). Lin does not disclose the light enhancement sheet as claimed. However, the claimed element is well known in a backlight module of a display device. As an example, Kanbayashi (e.g., Figs. 9A and 9B) discloses wherein the backlight module comprises a first reflection sheet (reflection sheet 315), a first light guide plate (light guide plate 314), a diffusion sheet (diffusion sheet 313), and a light enhancement sheet (lens layers 311 and 312) laminated along a direction toward the liquid crystal display panel (LCD panel 20), and the visible backlight (visible backlight 301) is disposed close to a side of the first reflection sheet (reflection sheet 315) and a side of the first light guide plate (light guide plate 314). Therefore, it would have been obvious 

Regarding claim 4, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 2, Lin (e.g., Figs. 3-4 and 1) discloses wherein the fingerprint optical film comprises a second reflection sheet (second reflector layer) and a second light guide plate (second light guide plate layer) laminated along a direction toward the backlight module (backlight module 101), the infrared receiver (infrared sensor) is attached to a lower surface the second reflection sheet (second reflector layer), and the infrared emitter (infrared emitter 103b) is disposed close to a side of the second reflection sheet (second reflector layer) and a side of the second light guide plate (second light guide plate layer).

Regarding claim 5, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 1, Lin (e.g., Figs. 3 and 1) discloses wherein the backlight module comprises a reflection sheet (second reflector layer), a double-layered light guide plate (second light guide plate layer and first light guide plate layer), a diffusion sheet (first diffuser layer), laminated along a direction toward the liquid crystal display panel (liquid crystal display panel), and wherein the double-layered light guide plate comprises an upper light guide plate (first light guide plate) and a lower light guide plate (second light guide plate layer), and a visible backlight (visible backlight 103a) is disposed close to a side of the upper light guide plate (first light guide plate). Lin does not disclose the light enhancement sheet as claimed. However, the claimed element is well known in a backlight module of a display device. As an example, Kanbayashi (e.g., Figs. 9A and 9B) discloses wherein the backlight module comprises a reflection sheet (reflection sheet 323), a double-layered light guide plate (light guide plate 321 and light guide plate 314), a diffusion sheet (diffuser layer 313), and a light enhancement sheet (lens layers 311 and 312) laminated along a direction toward the liquid crystal display panel (LCD panel 20), and wherein the double-layered light guide plate comprises an upper light guide plate (light guide plate 314) and a lower light guide plate (light guide plate 321), and a visible backlight (visible backlight 301) is disposed close to a side of the upper light guide plate (light guide plate 314). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kanbayashi to the backlight module of the liquid crystal display device of Lin in view of Reihl. The combination/motivation would be to provide a light enhancement sheet to improve backlight performance.

Regarding claim 6, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 5, Lin (e.g., Figs. 3 and 1) discloses wherein the fingerprint optical film comprises the lower light guide plate (second light guide plate layer) and the reflection sheet (second reflector layer), the infrared receiver (infrared sensor) is attached to a lower surface of the reflection sheet (second reflector layer), and the infrared emitter (infrared emitter 103a) is disposed close to a side of the (second reflector layer) and a side of the lower light guide plate (second light guide plate layer).

Regarding claim 10, Lin (Figs. 1-5) discloses a liquid crystal display device, comprising: 
a fingerprint identification module (e.g., Fig. 1; fingerprint identification module comprises an infrared emitter 103b, an infrared sensor, and an optical film 102); 
a backlight module (e.g., Fig. 1; backlight module 101); 
a liquid crystal display panel (e.g., Fig. 1; liquid crystal display panel) disposed above the backlight module (e.g., Fig. 1; backlight module 101); and 
wherein the fingerprint identification module comprises an infrared emitter, an infrared receiver, and a fingerprint optical film (e.g., Fig. 1; fingerprint identification module comprises an infrared emitter 103b, an infrared sensor, and an optical film 102), the fingerprint optical film (optical film 102) is attached to a lower surface of the backlight module (backlight module 101), the infrared emitter (infrared emitter 103b) is positioned at a side of the fingerprint optical film (optical film 102), and the infrared receiver (infrared sensor) is attached to a lower surface of the fingerprint optical film (optical film 102).

Lin discloses an infrared receiver, but does not disclose the infrared receiver completely covering the fingerprint optical film and the infrared receiver is a glass substrate optical readout infrared sensor. However, Reihl (e.g., Figs. 1-5) discloses a liquid crystal display device including a display module and a fingerprint identification (sensor 13) completely covering the fingerprint optical film (optical film 141) and the infrared receiver is a glass substrate optical readout infrared sensor (sensor 13 is disposed on a glass plate 141 and detects infrared light; [0060], [0012], [0103]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reihl to the liquid crystal display device of Lin. The combination/motivation would be to provide a display device with a large detection area for fingerprint sensing.

Lin and Reihl do not disclose a cover plate covering the liquid crystal display panel. However, the is well known in the art a liquid crystal display panel has a protection cover plate. As an example, Kanbayashi (e.g., Figs. 2 and 9) discloses a liquid crystal display devices similar to that disclosed by Lin and Reihl, wherein a cover plate (protection cover plate 213) covering the liquid crystal display panel (LCD panel 20). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kanbayashi to the liquid crystal display device of Lin in view of Reihl. The combination/motivation would be to provide a protection cover plate for a display device.

Regarding claim 11, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 10, Lin (e.g., Figs. 3 and 1) discloses wherein the backlight module comprises a reflection sheet (second reflector layer), a double-layered light guide plate (second light guide plate layer and first light guide plate layer), a diffusion sheet (first diffuser layer), laminated along a direction toward the liquid crystal display panel (liquid crystal display panel), and wherein the double- layered light guide plate comprises an upper light guide plate (first light guide plate) and a lower light guide plate (second light guide plate layer), and a visible backlight (visible backlight 103a) is disposed close to a side of the upper light guide plate (first light guide plate). Lin does not disclose the light enhancement sheet as claimed. However, the claimed element is well known in a backlight module of a display device. As an example, Kanbayashi (e.g., Figs. 9A and 9B) discloses wherein the backlight module comprises a reflection sheet (reflection sheet 323), a double-layered light guide plate (light guide plate 321 and light guide plate 314), a diffusion sheet (diffuser layer 313), and a light enhancement sheet (lens layers 311 and 312) laminated along a direction toward the liquid crystal display panel (LCD panel 20), and wherein the double-layered light guide plate comprises an upper light guide plate (light guide plate 314) and a lower light guide plate (light guide plate 321), and a visible backlight (visible backlight 301) is disposed close to a side of the upper light guide plate (light guide plate 314). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kanbayashi to the backlight module of the liquid crystal display device of Lin in view of Reihl. The combination/motivation would be to provide a light enhancement sheet to improve backlight performance.

Regarding claim 12, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 11, wherein the fingerprint optical film comprises the lower light guide plate (second light guide plate layer) and the reflection (second reflector layer), the infrared receiver (infrared sensor) is attached to a lower surface of the reflection sheet (second reflector layer), and the infrared emitter (infrared emitter 103a) is disposed close to a side of the reflection sheet (second reflector layer) and a side of the lower light guide plate (second light guide plate layer).

Regarding claim 16, Lin (Figs. 1-5) discloses a liquid crystal display device, comprising: 
a fingerprint identification module (e.g., Figs. 3 and 1; fingerprint identification module comprises an infrared emitter 103b, an infrared sensor, and an optical film 302); 
a backlight module (e.g., Figs. 3 and 1; backlight module 101); 
a liquid crystal display panel (e.g., Figs. 3 and 1; liquid crystal display panel) disposed above the backlight module (e.g., Figs. 3 and 1; backlight module 101); and 
wherein the fingerprint identification module comprises an infrared emitter, an infrared receiver, and a fingerprint optical film (e.g., Figs. 3 and 1; fingerprint identification module comprises an infrared emitter 103b, an infrared sensor, and an optical film 302), the fingerprint optical film (optical film 302) attached to a lower surface of the backlight module (backlight module 101), the infrared emitter (infrared emitter 103b) positioned at a side of the fingerprint optical film (optical film 302), and the infrared receiver (infrared sensor) attached to a lower surface of the fingerprint optical film (optical film 302); 
wherein the backlight module (e.g., Figs. 3 and 1; backlight module 101) comprises a reflection sheet (second reflector layer), a double- layered light guide plate (second light guide plate layer and first light guide plate layer), a diffusion sheet (first diffuser layer) laminated along a direction toward the liquid crystal display panel (liquid crystal display panel); and 
wherein the double-layered light guide plate comprises an upper light guide plate (first light guide plate) and a lower light guide plate (second light guide plate layer), and a visible backlight (visible backlight 103a) is disposed close to a side of the upper light guide plate (first light guide plate).
Lin discloses an infrared receiver, but does not disclose the infrared receiver completely covering the fingerprint optical film and the infrared receiver is a glass substrate optical readout infrared sensor. However, Reihl (e.g., Figs. 1-5) discloses a liquid crystal display device including a display module and a fingerprint identification module similar to that disclosed by Lin, wherein the infrared receiver (sensor 13) completely covering the fingerprint optical film (optical film 141) and the infrared receiver is a glass substrate optical readout infrared sensor (sensor 13 is disposed on a glass plate 141 and detects infrared light; [0060], [0012], [0103]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reihl to the liquid crystal display device of Lin. The combination/motivation would be to provide a display device with a large detection area for fingerprint sensing.

Lin and Reihl do not disclose a cover plate covering the liquid crystal display panel and a light enhancement sheet as claimed. However, the is well known in the art a liquid crystal display panel has a protection cover plate and it is also well known a backlight (e.g., Figs. 2 and 9) discloses a liquid crystal display devices similar to that disclosed by Lin and Reihl, wherein a cover plate (protection cover plate 213) covering the liquid crystal display panel (LCD panel 20). Kanbayashi (e.g., Figs. 9A and 9B) discloses wherein the backlight module comprises a reflection sheet (reflection sheet 323), a double-layered light guide plate (light guide plate 321 and light guide plate 314), a diffusion sheet (diffuser layer 313), and a light enhancement sheet (lens layers 311 and 312) laminated along a direction toward the liquid crystal display panel (LCD panel 20), and wherein the double-layered light guide plate comprises an upper light guide plate (light guide plate 314) and a lower light guide plate (light guide plate 321), and a visible backlight (visible backlight 301) is disposed close to a side of the upper light guide plate (light guide plate 314). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kanbayashi to the liquid crystal display device of Lin in view of Reihl. The combination/motivation would be to provide a protection cover plate for a display device and provide a light enhancement sheet to improve backlight performance.

Regarding claim 17, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 16, Lin (e.g., Figs. 3 and 1) discloses wherein the fingerprint optical film comprises the lower light guide plate (second light guide plate layer) and the reflection sheet (second reflector layer), the infrared receiver (infrared sensor) is attached to a lower surface of the reflection sheet (second reflector layer), and the infrared emitter (infrared emitter 103b) is disposed close to a side of the (second reflector layer) and a side of the lower light guide plate (second light guide plate layer).

9.	Claims 7-9, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Lin (US 20210088823 A1) in view of Riehl (US 20210271845 A1) and Kanbayashi (20120313912) and further in view of Yao (CN 110441953 A).
Regarding claim 7, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 6, Lin (e.g., Figs. 3 and 1) discloses wherein the visible backlight (visible backlight 103a) and the infrared emitter (infrared emitter 103b) are positioned at a same side of the liquid crystal display device (e.g., Figs. 3 and 1), the visible backlight (visible backlight 103a) emits visible light, and the infrared emitter (infrared emitter 103b) emits infrared light. Kanbayashi discloses the same features as disclosed by Lin. Lin and Kanbayashi do not disclose wherein the visible backlight and the infrared emitter are connected in series to each other. However, Yao (e.g., Figs. 2-10) discloses wherein the visible backlight (visible backlight 82) and the infrared emitter (infrared emitter 81) are positioned at a same side of the liquid crystal display device (LCD 100) and are connected in series to each other (e.g., Fig. 8), the visible backlight (visible backlight 82) emits visible light ([0063] and [0065]), and the infrared emitter (infrared emitter 81) emits infrared light ([0063] and [0065]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi. The combination/motivation would 

Regarding claim 8, Lin in view of Reihl and Kanbayashi further in view of Yao discloses the liquid crystal display device according to claim 7, Yao (e.g., Figs. 2-10) discloses wherein a method of connection in series is a method in which a visible light-emitting diode (LED) light bar (visible LEDs 82) and an infrared LED light bar (infrared LEDs 81) are alternately distributed (e.g., Fig. 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi for the same reason above.

Regarding claim 9, Lin in view of Reihl and Kanbayashi further in view of Yao discloses the liquid crystal display device according to claim 7, Yao (e.g., Figs. 2-10) discloses wherein a method of connection in series is a method in which a dual-core LED consists of a visible light (visible LEDs 82) and an infrared light (infrared LEDs 81). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi for the same reason above.

Regarding claim 13, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 12, Lin (e.g., Figs. 3 and 1) discloses (visible backlight 103a) and the infrared emitter (infrared emitter 103b) are positioned at a same side of the liquid crystal display device (e.g., Figs. 3 and 1), the visible backlight (visible backlight 103a) emits visible light, and the infrared emitter (infrared emitter 103b) emits infrared light. Kanbayashi discloses the same features as disclosed by Lin. Lin and Kanbayashi do not disclose wherein the visible backlight and the infrared emitter are connected in series to each other. However, Yao (e.g., Figs. 2-10) discloses wherein the visible backlight (visible backlight 82) and the infrared emitter (infrared emitter 81) are positioned at a same side of the liquid crystal display device (LCD 100) and are connected in series to each other (e.g., Fig. 8), the visible backlight (visible backlight 82) emits visible light ([0063] and [0065]), and the infrared emitter (infrared emitter 81) emits infrared light ([0063] and [0065]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi. The combination/motivation would be to provide a light source as a backlight for the liquid crystal display panel and as an illumination light source for fingerprint detection.

Regarding claim 14, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 13, Yao (e.g., Figs. 2-10) discloses wherein a method of connection in series is a method in which a visible light-emitting diode (LED) light bar (visible LEDs 82) and an infrared LED light bar (infrared LEDs 81) are alternately distributed (e.g., Fig. 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the 

Regarding claim 15, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 13, Yao (e.g., Figs. 2-10) discloses wherein a method of connection in series is a method in which a dual-core LED consists of a visible light (visible LEDs 82) and an infrared light (infrared LEDs 81). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi for the same reason above.

Regarding claim 18, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 17, Lin (e.g., Figs. 3 and 1) discloses wherein the visible backlight (visible backlight 103a) and the infrared emitter (infrared emitter 103b) are positioned at a same side of the liquid crystal display device (e.g., Figs. 3 and 1), the visible backlight (visible backlight 103a) emits visible light, and the infrared emitter (infrared emitter 103b) emits infrared light. Kanbayashi discloses the same features as disclosed by Lin. Lin and Kanbayashi do not disclose wherein the visible backlight and the infrared emitter are connected in series to each other. However, Yao (e.g., Figs. 2-10) discloses wherein the visible backlight (visible backlight 82) and the infrared emitter (infrared emitter 81) are positioned at a same side of the liquid crystal display device (LCD 100) and are connected in series to each other (e.g., Fig. 8), the visible backlight (visible backlight 82) emits visible light ([0063] and [0065]), and the (infrared emitter 81) emits infrared light ([0063] and [0065]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi. The combination/motivation would be to provide a light source as a backlight for the liquid crystal display panel and as an illumination light source for fingerprint detection.

Regarding claim 19, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 18, Yao (e.g., Figs. 2-10) discloses wherein a method of connection in series is a method in which a visible light-emitting diode (LED) light bar (visible LEDs 82) and an infrared LED light bar (infrared LEDs 81) are alternately distributed (e.g., Fig. 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi for the same reason above.

Regarding claim 20, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 18, Yao (e.g., Figs. 2-10) discloses wherein a method of connection in series is a method in which a dual-core LED consists of a visible light (visible LEDs 82) and an infrared light (infrared LEDs 81). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi for the same reason above.
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691